IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 134 EM 2014
                              :
              Respondent      :
                              :
                              :
         v.                   :
                              :
                              :
CAESAR GRANT,                 :
                              :
              Petitioner      :


                                  ORDER



PER CURIAM

      AND NOW, this 23rd day of October, 2014, the Petition for Assumption of

Jurisdiction is DENIED.